Citation Nr: 1103335	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to January 
1967.  The Veteran died on May [redacted], 2007.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death.

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the Portland RO.  A 
copy of the transcript is of record.

Subsequent to the hearing, the appellant requested, and the 
undersigned granted, a 30-day abeyance period for submission of 
additional evidence in support of the claim.  The appellant 
submitted additional medical evidence to the Board in November 
2010, without a waiver of initial RO consideration of the 
evidence.  However, the newly submitted evidence only contains 
duplicative medical records.  Therefore, the appellant is not 
prejudiced by the Board reviewing the claim.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010) (noting that the Board must refer 
pertinent evidence to the agency of original jurisdiction) 
(emphasis added).





FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in May 
2007 at age 60 from undetermined natural causes; an autopsy was 
not performed.

2.  At the time of his death the Veteran was service-connected 
for chronic bronchitis, evaluated as 30 percent disabling.

3.  A service-connected disability did not cause the Veteran's 
death, contribute substantially or materially to his death, or 
aid or lend assistance to the production of death.


CONCLUSION OF LAW

The Veteran's death was not from a disability due to disease or 
an injury incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1310, 1318, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.22, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
application of 38 U.S.C.A. § 5103(a) in the context of a claim 
for dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a claim for dependency and indemnity compensation 
benefits hinges first on whether a veteran was service connected 
for any condition during his lifetime, the notice in such a claim 
must include, inter alia, a statement of the conditions (if any) 
for which a veteran was service-connected at the time of his 
death.  Id. at 352-53.  

In this appeal, in a July 2007 pre-rating letter, the RO provided 
notice to the appellant regarding what information and evidence 
was needed to substantiate the claim for entitlement to service 
connection for the Veteran's cause of death, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
letter also informed the appellant as to how VA establishes 
effective dates.  The September 2007 RO rating decision reflects 
the initial adjudication of the claim after issuance of the July 
2007 letter.  

The Board notes that the appellant was not provided with Hupp 
correspondence.  Specifically, she was not provided with a 
statement of the disability for which the Veteran was service 
connected at the time of his death.  Where there is a VCAA notice 
deficiency, any defect in notice may be cured by actual knowledge 
on the part of the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006)).   At her Board hearing, the appellant's 
representative's noted that the Veteran was service-connected for 
bronchitis.  This shows that the appellant was aware of the 
missing information that should have been provided in proper Hupp 
correspondence, and thus the purpose of VCAA notice was not 
frustrated by lack of proper notice.

The Board finds, therefore, that the necessary VCAA notice 
requirements have been met.

VA also fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA provided the appellant with an opinion relating to her 
claim in July 2007.  The Board notes that the appellant has 
requested that another opinion be obtained as to whether the 
Veteran's service-connected disability of chronic bronchitis 
contributed to his death.  The Board, however, finds that a new 
opinion would not be helpful to the appellant's claim.  As will 
be discussed in more detail below, without an autopsy report or a 
death certificate specifying the cause of death, any opinion as 
to the cause of the Veteran's death would be speculative, and VA 
is under no duty to provide such an opinion under such 
circumstances.  See 38 U.S.C.A. § 5103A(d).  The evidence shows 
that any VA error in notifying or assisting the appellant does 
not reasonably affect the fairness of this adjudication.  Indeed, 
the appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for adjudication.

Analysis

In June 2007, the appellant filed an application for entitlement 
to service connection for the cause of the Veteran's death based 
on her status as the surviving spouse.  She argues that the 
Veteran's service-connected bronchitis caused his chronic 
obstructive pulmonary disease, which contributed to his death.

The Board has reviewed all the evidence in the claims file, which 
includes the Veteran's service treatment records and medical 
records, as well as the appellant's written contentions.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the analysis below will focus 
specifically on what evidence is needed to substantiate her claim 
and what the evidence in the claim file shows, or fails to show, 
with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection for the cause of the veteran's death may be 
granted if a disability from a disease or an injury incurred in 
or aggravated by service either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  A service-connected disability will be 
considered as the principal cause of death when the disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
  
The Certificate of Death indicates the Veteran died in May 2007 
from undetermined natural causes.  Hepatitis B and C, chronic 
obstructive pulmonary disease, gastroesophageal reflux disease, 
schizoaffective disorder, chronic ethanolism, and a history of 
illicit drug use were listed as significant conditions 
contributing to death but not resulting in the underlying cause 
of death.  Tobacco use was also noted to have "contribute[d] to 
death."  An autopsy was not performed.

After a thorough review of the record, the Board finds no 
evidence from which to conclude that that the Veteran's service-
connected disability did not cause or causally contribute to his 
death.

The police report from the scene of the Veteran's death indicates 
that the Veteran was found dead in his truck, without any 
external trauma noted.

In July 2007, VA obtained a medical opinion regarding the 
relationship between the Veteran's service-connected chronic 
bronchitis and his death.  The physician reviewed the Veteran's 
service treatment records, medical records, and all other 
evidence of record.  The physician noted that the Veteran's last 
compensation and pension examination was performed in October 
2006, at which time he was off of all of his medications.  
Pulmonary function tests at that time showed moderate obstructive 
lung disease.  After examining the death certificate, the 
physician noted that the Veteran's case was not referred to the 
medical examiner and no autopsy was performed.  The death 
certificate listed significant contributing conditions as 
hepatitis B, hepatitis C, chronic obstructive pulmonary disease, 
gastroesophageal reflux disease, schizoaffective disorder, 
chronic alcoholism, and a history of illicit drug use.  The last 
VA records available in the claims file were from 2005 and 
documented ongoing substance abuse as well as mental health 
treatment for schizophrenia.  The most recent private treatment 
records were from 2006 documenting right otitis external and an 
emergency room visit for a fever and bronchitis. 

The physician noted that the Veteran's cause of death could not 
be determined but was felt to be due to natural causes.  She 
noted that it appeared as though the physician who signed the 
death certification listed all current medical problems on the 
section noted for significant conditions contributing to death.  
It was unclear on her review of the death certificate if these 
conditions actually contributed to the Veteran's death, or if the 
physician was simply documenting what medical problems existed at 
the time of the Veteran's death.  The physician therefore noted 
that there was insufficient information available in the medical 
record to determine the cause of death, and it was not possible 
to determine whether chronic obstructive pulmonary disease 
contributed in any way to the Veteran's death.  Without resorting 
to mere speculation, she was unable to answer the question.

In September 2008, the deputy medical examiner was asked by the 
appellant to submit a statement on her behalf regarding the 
significance of listing chronic obstructive pulmonary disease on 
the death certificate.  He explained that chronic obstructive 
pulmonary disease was a medical condition diagnosed by VA 
doctors.  All of the Veteran's medical history was obtained from 
VA records.  He noted that the Veteran's treating VA physician 
would best be able to determine what extent chronic obstructive 
pulmonary disease played in the Veteran's death.

Initially, the Board notes that the VA physician's statement 
(regarding an inability to form an opinion without resort to 
speculation) is, for all intents and purposes, inconclusive as to 
the relationship between the Veteran's death and his service-
connected disability.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions 
such as this amount to "nonevidence," neither for nor against 
the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- of-
the-doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

The claims file contains no competent evidence that the Veteran's 
chronic bronchitis caused or causally contributed to his death.  
The Veteran's cause of death on his death certificate was noted 
to be undetermined natural causes.  Significant conditions 
contributing to death, but not resulting in the underlying cause, 
included chronic obstructive pulmonary disease; however, when 
asked to provide an explanation as to the significance of that 
disease listed, the deputy medical examiner noted that this was 
listed because it was found in VA medical records.  He stated 
that the treating VA physician would be able to determine the 
extent chronic obstructive pulmonary disease played in the 
Veteran's death.  This indicates that the medical examiner simply 
listed the Veteran's current diagnoses found in VA treatment 
records on the death certificate without intending to infer any 
relationship between these diagnoses and the Veteran's death.  As 
previously noted, the VA physician who examined the claims file 
also found that the medical examiner appeared to be simply 
documenting all current medical problems without comment as to 
causation.

Without any competent evidence linking the Veteran's chronic 
bronchitis with his death, the appellant's claim for service 
connection for the Veteran's cause of death cannot be granted.  
For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In so concluding, the Board in no way minimizes 
the Veteran's years of honorable service to the United States.  
The Board, however, is obligated to decide cases based on the law 
and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held belief 
that the Veteran's chronic bronchitis caused or contributed his 
death.  The appellant's lay opinion regarding this medical 
matter, however, is not competent evidence upon which to 
establish entitlement to the benefit sought on appeal.  In so 
finding, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the appellant is not competent to 
address etiology in the present case.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


